BENSON, Judge
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The above-entitled action was tried on November 4,1976. Mr. Timothy A. Stewart appeared for the plaintiff. Defendant was not represented by counsel, however, Mr. P. C. Liu, Director of defendant corporation was present at the trial.
*376FINDINGS OF FACT
1. That an account was stated in writing between plaintiff and defendant in the amount of $7205.00 which amount is now due and owing, and has been a fixed sum since July 1975.
2. The plaintiff is indebted to the defendant for goods sold and delivered in the amount of $950.77.
CONCLUSIONS OF LAW
1. The plaintiff is entitled to judgment against the defendant in the amount of $6,254.28 with interest thereon at 6% per annum from July 1975 until fully paid, and to the costs of this action in the sum of $95.50.
Let judgment be entered accordingly.
JUDGMENT
This'cause came on regularly for trial on the 4th day of November, 1976, before the Honorable Richard H. Benson, Judge, presiding, sitting without a jury. The plaintiff appeared by their attorney, Mr. Timothy A. Stewart. The defendant was not represented by counsel, however, Mr. P. C. Lieu, Director of defendant corporation, was present at the trial. Evidence both oral and documentary having been presented by both parties and the cause having been made and caused to be filed its written Findings of Fact and Conclusions of Law,
IT IS ORDERED, ADJUDGED AND DECREED that plaintiff have judgment against defendant in the amount of $6,254.23 plus interest of 6% per annum from July 1975 until paid, and to the costs of this action in the sum of $95.50.